DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response the Applicants Remarks filed 6/25/21.  Claims 1, and 8-12 are pending and have been examined on the merits.  Claim 2-7 were previously cancelled and 13-19 have been cancelled.
Withdrawn Rejections
	The 112 2nd rejections of claim 1 has been withdrawn due to applicant’s inclusion of a temperature range.
	The 112 4th rejections of claims 9 and 10 have been withdrawn due to the amendments to the claim limiting the fermentation time to be within two days as allowed for in claim 1.
The 102 rejection of claim 13 has been withdrawn due to the cancellation of the claim.
The 103 rejections of claims 13-19 have been withdrawn due to the cancellations of the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanamoto et al. (US 5,395,635) in view of Kealey (US 6,015,913), Deboer (WO 2008/109637), and Peterson et al. (US 2004/0161511).
Regarding Claims 1, 9, 10:  Yanamoto discloses a method of making cocoa nibs by obtaining cocoa beans with pulp present [col. 2, lines 4-10].  Yanamoto discloses fermenting the 
	Yanamoto does not disclose winnowing.
Yanamoto does not disclose course grinding in a range of 10 to 40°C and fine grinding at and ambient temperature to a size of 60 um or less to form a paste. 
Kealey discloses winnowing cocoa nibs from shells [col. 2, lines 39-47; claim 1].  Kealey discloses that is conventional in the art to initial grind (coarse) and then final grind (fine) cocoa nibs after winnowing [col. 3, lines 14-19].  Kealey discloses cold milling in order to retain polyphenols in the cocoa [col. 15, lines 20-24].
Deboer discloses grinding cocoa nibs at below 15°C or 10 to 15°C [pg. 7].  Deboer discloses producing a particle size of about 20 µm [pg.11].  Deboer discloses that the product is in liquor powder form [pg. 15].
Peterson discloses coarse grinding cocoa nibs 100 to 200 µm followed by fine milling at 40°C to 40µm [0009]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Yanamoto to include the step of winnowing the cocoa nibs as in Kealey since winnowing removes undesirable cocoa shells from the cocoa nibs.
Further it would have been obvious to incorporate steps of cold coarse and fine grinding as in Kealey in order to reduce the particle size of the cocoa nibs to a range that is useful in the production of chocolate.
Further it would have been obvious to modify Yanamoto to include the step of milling at below 15°C or 10 to 15°C as in Doboer in order to prevent the cocoa butter portion of the cocoa nibs from melting and in order to preserve the polyphenol content as Kealey disclosed that low temperatures preserve polyphenols.

Regarding the time for drying, Yanamoto discloses 6 days in the sun and air, 	however it would have been obvious to modify the number of days for drying depending on the desired moisture content and appearance of the cocoa nibs since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 8:  Yanamoto as modified disclosed as discussed above in claim 1.  
Peterson discloses coarse grinding cocoa nibs 100 to 200 µm followed by fine milling at 40°C to 40µm [0009]. 
Deboer discloses producing a particle size of about 20 µm [pg.11].
It would have been obvious to reduce the particle size to about 20 µm as in Deboer in order to produce products with a desirable texture and flavor development [Deboer pg. 9].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanamoto et al. (US 5,395,635) in view of Kealey (US 6,015,913), Deboer (WO 2008/109637), and Peterson et al. (US 2004/0161511) as applied to claim 1 above and in further view of Dunning et al. (US 3,544,328).
Regarding Claim 11:  Yanamoto discloses as discussed above in claim 1. Yanamoto does not disclose comprising the step of melting the fine ground cacao by heating at a low steady temperature.
Dunning discloses conching chocolate and discloses melting ground cocoa nib [claims 1-4].
.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2009/0130284) in view of Yanamoto et al. (US 5,395,635), Kealey (US 6,015,913), Deboer (WO 2008/109637), and Peterson et al. (US 2004/0161511).
Regarding Claims 1 and 12:  Miller discloses a method of making chocolate products and cocoa nibs having a red hue [abstract; 0023].  Miller discloses the cocoa nibs as under-fermented [abstract].  Miller discloses grinding the cocoa nibs to a paste [claim 12].  Miller discloses drying the ground nibs [claim 12].   
Miller does not disclose fermenting the beans and mucilage for a period of less than two days;	
Miller does not disclose winnowing.
Miller does not disclose course and fine grinding in a range of 10 to 40°C and fine grinding to a size of 60 um or less to form a paste. 
Miller does not disclose drying for a period of 3 weeks or more. 
Yanamoto discloses fermenting the cocoa beans for less than about two days [col. 2, lines 17-21].  Yanamoto discloses drying the fermented beans in the sun or hot air for 6 days [col. 2, lines 53-56; Ex. 3].  
Kealey discloses winnowing cocoa nibs from shells [col. 2, lines 39-47; claim 1].  Kealey discloses that is conventional in the art to initial grind (coarse) and then final grind (fine) cocoa nibs after winnowing [col. 3, lines 14-19].  Kealey discloses cold milling in order to retain polyphenols in the cocoa [col. 15, lines 20-24].

Peterson discloses coarse grinding cocoa nibs 100 to 200 µm followed by fine milling at 40°C to 40µm [0009]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Miller to ferment for the time as disclosed in Yanamoto in order to impart flavors on the cocoa.
Further it would have been obvious to modify Miller to include a step of winnowing the cocoa nibs as in Kealey since winnowing removes undesirable cocoa shells from the cocoa nibs.
Further it would have been obvious to incorporate steps of cold coarse and fine grinding as in Kealey in order to reduce the particle size of the cocoa nibs to a range that is useful in the production of chocolate.
Further it would have been obvious to modify Miller to include the step of fine and coarse milling at below 15°C or 10 to 15°C as in Doboer in order to prevent the cocoa butter portion of the cocoa nibs from melting and in order to preserve the polyphenol content as Kealey disclosed that low temperatures preserve polyphenols.
Further it would have been obvious to modify modified Miller to coarse milling to 100 to 200 µm and fine milling to 40 µm as in Peterson in order to produce a smooth texture in the cocoa.
Further, it would have been obvious to modify the drying step of Miller to include drying in the air for 6 days as in Yanamoto in order to prevent the formation of bitter flavors [Miller col. 3, lines 40-54].
Regarding the time for drying, Yanamoto discloses 6 days in the sun and air, however it would have been obvious to modify the number of days for drying depending on the desired In re Stevens, 101 USPQ 284 (CCPA 1954).
Response to Arguments
	The 112 2nd rejections of claim 1 has been withdrawn due to applicant’s inclusion of a temperature range.
	The 112 4th rejections of claims 9 and 10 have been withdrawn due to the amendments to the claim limiting the fermentation time to be within two days as allowed for in claim 1.
The 102 rejection of claim 13 has been withdrawn due to the cancellation of the claim.
The 103 rejections of claims 13-19 have been withdrawn due to the cancellations of the claims. 
On pages 5-7, the Applicants assert that the instant process is a “gentle” process compared to the process disclosed in the prior art references.   The Applicants assert that Kealey is different from the present invention because it “creates a separate liquor” where the instant invention there is not separation of liquor.
The Examiner notes that the claims use open transitional phrase language are not limited to only the steps that are recited.  The Examiner further notes that the primary reference Yanamato does not disclose a separation step.  Kealey is a secondary reference and its disclosure of a separation step does not remove it as a prior art reference. 
The Applicants also assert that Deboer does not disclose ambient temperatures but discloses artificially cooled temperatures.
The Examiner maintains the reference because it discloses milling at the claimed temperature.  It is not clear why a so called artificial cooling would render the reference as not 
On pages 7-8, the Applicants assert that Deboer teaches away from multiple grinding steps.
The Examiner maintains that the multiple grinding steps were taught by other references and that Deboer was relied upon primarily for its particle size and grinding temperature.
On page 8, the Applicants assert that Miller is drawn to acid treatment of beans where the instant claims do not acid treat beans.  The Applicants also assert the use of 5 references to meet the claim limitations. 
The Examiner maintains that Miller taught the limitations that it was incorporated to teach and that the claims are not limited such that it cannot include additional method steps.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Inventorship Comment:
The Examiner notes that the inventorship is sole inventorship.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793